09-3614-ag
         Huang v. Holder
                                                                                       BIA
                                                                                 Morace, IJ
                                                                               A098 561 220
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 2 nd day of July, two thousand ten.
 5
 6       PRESENT:
 7                PETER W. HALL,
 8                GERARD E. LYNCH,
 9                DENNY CHIN,
10                    Circuit Judges.
11       _______________________________________
12
13       WEI HUANG,
14                Petitioner,
15
16                         v.                                   09-3614-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Donglai Yang, The Law Offices of
24                                     Donglai Yang, LLC, New Orleans,
25                                     Louisiana.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General, Civil Division; Luis E.
29                                     Perez, Senior Litigation Counsel,
30                                     Office of Immigration Litigation;
31                                     Remi Adalemo, Attorney, Office of
32                                     Immigration Litigation, Civil
33                                     Division, United States Department
34                                     of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Wei Huang, a native and citizen of the

6    People’s Republic of China, seeks review of an August 11,

7    2009, order of the BIA affirming the October 31, 2007,

8    decision of Immigration Judge (“IJ”) Philip L. Morace

9    denying his application for asylum, withholding of removal,

10   and relief under the Convention Against Torture (“CAT”).        In

11   re Wei Huang, No. A098 561 220 (B.I.A. Aug. 11, 2009), aff’g

12   No. A098 561 220 (Immig. Ct. N.Y. City Oct. 31, 2007).     We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as supplemented by the BIA’s decision.     See

17   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).        The

18   applicable standards of review are well-established.     See

19   8 U.S.C. § 1252(b)(4)(B); Jian Hui Shao v. Mukasey, 546 F.3d

20   138, 157-58 (2d Cir. 2008); Salimatou Bah v. Mukasey, 529

21   F.3d 99, 110 (2d Cir. 2008).




                                    2
1    I.    Claim Based on Huang’s Wife’s Abortion

2          In concluding that Huang failed to establish either

3    past persecution or a well-founded fear of future

4    persecution based on his wife’s forced abortion, the BIA

5    found that Huang did not establish that he: (1) resisted

6    China’s family planning policy; or (2) was harmed as a

7    result.   See Shi Liang Lin v. Dep’t of Justice, 494 F.3d

8    296, 301 (2d Cir. 2007).     Although Huang argues that he

9    endured emotional pain rising to the level of persecution as

10   a result of his wife’s abortion, he does not challenge with

11   any specificity the agency’s dispositive findings that he

12   failed to demonstrate that he resisted China’s family

13   planning policy or that any harm he endured resulted from

14   any such resistance.   See id. at 309-10.    Thus, the agency

15   reasonably denied his application for asylum on the basis of

16   his family planning claim.

17   II.   Claim Based on Huang’s Practice of Falun Gong

18         Huang also argues that he established a well-founded

19   fear of persecution based on his practice of Falun Gong in

20   this country.   To establish asylum eligibility based on a

21   fear of future persecution, an applicant must show that he

22   or she subjectively fears persecution and that this fear is


                                     3
1    objectively reasonable.    Ramsameachire v. Ashcroft, 357 F.3d

2    169, 178 (2d Cir. 2004).    When the applicant’s fear of

3    persecution is based on activities undertaken in the United

4    States, he must demonstrate a reasonable possibility that

5    “authorities in his country of nationality are either aware

6    of his activities or likely to become aware of his

7    activities.”   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143

8    (2d Cir. 2008).

9        Huang argues that the agency imposed an incorrect

10   burden on him by looking only at whether the Chinese

11   government was currently aware of his practice of Falun

12   Gong, without addressing whether the government was likely

13   to become aware of that practice.    To the contrary, the IJ

14   noted that Huang’s involvement in the Falun Gong movement

15   consisted of attending a single protest and occasionally

16   distributing flyers.   Given the minimal extent of Huang’s

17   activities, the IJ reasonably found that Huang’s claim was

18   “speculative and mere conjecture,” requiring a chain of

19   inferences unsupported by the record.    Thus, we find no

20   error in the IJ’s determination that Huang failed to meet

21   his burden of proof.   See id.




                                      4
1        Because Huang was unable to meet his burden for asylum,

2    he necessarily failed to meet the higher burden required for

3    withholding of removal and CAT relief.    See Paul v.

4    Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

5        For the foregoing reasons, the petition for review is

6    DENIED.   As we have completed our review, any stay of

7    removal that the Court previously granted in this petition

8    is VACATED, and any pending motion for a stay of removal in

9    this petition is DISMISSED as moot.    Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk
15




                                    5